EXHIBIT 10.21




SETTLEMENT AGREEMENT

This Agreement is made effective this 31st day of May, 2002.

BETWEEN:

MOBILE DATA SOLUTIONS INC. (“MDSI”)

OF THE FIRST PART

AND:

GENE MASTRO (“Mastro”)

OF THE SECOND PART

NOW THEREFORE in consideration of the mutual covenants contained herein, the
other payments to Mastro which he would not otherwise be entitled to, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.     Mastro, (which term includes his heirs, executors, administrators,
assigns, committees and trustees) hereby releases and forever discharges MDSI,
(which term includes its related subsidiaries or affiliated partnerships,
companies and any and all of their and its respective officers, directors,
agents, partners and employees and their and its respective heirs, personal
representatives, successors, assigns, liquidators, receivers and trustees) and
MDSI hereby releases and forever discharges Mastro, from any actions, causes of
action, debts, liabilities, claims, demands and complaints of any kind, whether
in law or in equity or pursuant to statute, which have existed, exist now or may
in the future exist by reason of any matter or thing existing as of the date
hereof and without limiting the generality of the foregoing with respect to or
arising out of Mastro’s employment with MDSI, his contract of employment with
MDSI, or the termination of his employment with MDSI, and any other claim for
damages, notice of termination, payment in lieu of notice, wrongful dismissal,
age discrimination, severance pay, loss of benefits including long term and
short term disability, pension issues, bonus, commissions, profit sharing, stock
distribution, stock options or stock purchase rights, vacation pay or any claims
under Federal, State and/or local laws concerning employment discrimination or
the payment of wages, including The Fair Labor Standards Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964 as amended, the Family Medical Leave
Act and any analogous state and/or local laws unless otherwise stated within
this Agreement.

2.     Mastro agrees to resign as an officer of MDSI and as an officer of any of
MDSI’s subsidiaries and corporate affiliates, as applicable, effective as of May
31, 2002.

3.     MDSI agrees to continue employing Mastro as an employee of MDSI and pay
him his regular salary, less required deductions, up to and including May 31,
2002. The parties agree that Mastro will be compensated for any unused earned
vacation to May 31, 2002, together with his 10 days carried over from the
previous calendar year. This compensation will be included in Mastro’s final
paycheck. Mastro will continue to be eligible for all standard MDSI benefits up
to May 31, 2002 together with those additional benefits described in that
certain Foreign Service Assignment Agreement (“FSA”) between MDSI and Mastro
dated May 1, 2001, as amended by a letter dated February 28, 2002, in connection
with Mastro’s temporary assignment to Amsterdam, The Netherlands. Mastro
acknowledges that all employee benefits will be terminated effective May 31,
2002.

4.     Subject to Mastro’s revocation period described in paragraph [20], on May
31, 2002 MDSI agrees to pay to Mastro the sum of $199,500 (less any required
deductions), which is equal to twelve month’s of his regular base salary.


1



--------------------------------------------------------------------------------



5.     The parties agree that Mastro is free to accept employment with any other
firm and is free to perform the duties of the said new firm at any time after
May 31, 2002, provided that he abide by the terms and conditions of this
Agreement.

6.     Subject to Mastro’s revocation period described in paragraph [20], MDSI
agrees to pay Mastro the aggregate sums of commissions earned in accordance with
the attached Schedule A, less required deductions, as full and final settlement
of all bonuses earned and payable to Mastro in performance of his duties for the
period ending May 31, 2002. Mastro acknowledges and agrees that he will not be
eligible for any further bonus compensation or commissions under the terms of
his contract of employment or any bonus or profit sharing plan after May 31,
2002, except as those certain commissions expressly provided in Schedule A.

7.     MDSI agrees to reimburse Mastro for all reasonable moving expenses
associated with relocating his family and their belongings from Amsterdam, The
Netherlands to Yorktown, New York in accordance with the FSA. MDSI will arrange
for the packing and shipping of Mastro’s personal and household effects from
Amsterdam to New York and provide Mastro and his spouse with return economy
class airfare from Amsterdam to New York. MDSI will also provide up to 30 days
interim accommodation, if required, related to Mastro’s relocation from
Amsterdam to New York.

8.     MDSI acknowledges that the FSA will remain in effect until April 30,
2002. With respect to travel for the purposes of family visits, MDSI
acknowledges that the FSA provides up to four round trip economy airline tickets
for each of Mastro’s spouse, son and daughter from New York to Amsterdam return,
or England to Amsterdam return, as the case may be, for the duration of the
assignment.

9.     MDSI agrees to pay the cost of outplacement service for Mastro to a
maximum of US$10,000 in accordance with the FSA. (Note — MDSI is willing to
consider alternate arrangements up to the value of $10,000 (e.g. retain
computer, conferences etc) providing same is related to or will assist in
Mastro’s search for alternate employment).

10.     MDSI agrees upon presentation of invoice and or receipt to pay for
Mastro’s professional advice in connection with the preparation and filing of
the United States tax returns for 2001 and 2002 related to his spouse and
Mastro’s employment income from MDSI. MDSI further acknowledges it’s obligation
in respect to item (f) of the FSA regarding the assumption of any income tax
charges exceeding the “notional” home country income tax charges owed by Mastro
related to Mastro’s employment income from MDSI for 2001 and 2002.

11.     Mastro agrees not to make any claim or take any proceedings against any
person or corporation with respect to any matters which may have arisen between
himself and MDSI up to the present time in respect of which any claim could
arise against MDSI for contribution or indemnity or other relief.

12.     MDSI agrees not to make any claim or take any proceedings against any
person or corporation with respect to any matters which may have arisen between
himself and Mastro up to the present time in respect of which any claim could
arise against Mastro for contribution or indemnity or other relief.

13.     MDSI and Mastro acknowledge that the facts in respect of which this
Agreement are made may prove to be other than or different from the facts in
that connection now known or believed by MDSI or Mastro to be true. MDSI and
Mastro accept and assume the risk of the facts being different and agree that
this Agreement shall be in all respects enforceable and not subject to
termination, rescission, or variation by discovery of any differences in facts.



2



--------------------------------------------------------------------------------



14.     The vesting of all stock options granted to Mastro by MDSI will cease on
May 31, 2002 and all such stock options not exercised on or before June 30, 2002
by Mastro will expire.

15.     Mastro agrees to return to MDSI on or before May 31, 2002, all property
belonging to MDSI which is in Mastro’s possession or control, including any
papers, files, documentation, hardware, software, cell phones, security passes,
keys and credit or calling cards.

16.     Mastro agrees to submit a final expense statement in connection with his
duties at MDSI, together with all receipts, by June 14, 2002 and MDSI agrees to
reimburse to Mastro all reasonable MDSI related expenses in accordance with MDSI
policy by June 30, 2002.

17.     Mastro agrees not to disclose to any third party or use for his own
purposes any confidential or proprietary information or trade secrets belonging
to MDSI as defined in Mastro’s Employment Contract dated November 3, 1997.
Mastro acknowledges that the obligations contained in Articles 5 and 8 of his
Employment Contract will survive termination of his employment and continue
indefinitely.

18.     The parties agree that execution of this agreement is not an admission
of fault or wrongdoing by either party with respect to the employment of Mastro
by MDSI. Both parties agree not to make any disparaging remarks or statements,
written or otherwise, with respect to one another, to any third parties.

19.     The parties further agree that the terms of this Agreement are strictly
confidential and agree not to disclose any such terms to any person save and
except their respective professional advisors or as may be required by law.

20.     Mastro hereby acknowledges that he is executing this Agreement
voluntarily with full knowledge and understanding of its terms and conditions.
Mastro further acknowledges receipt of notice to seek legal counsel in
connection with the subject matter contemplated by this Agreement. Mastro also
acknowledges that he has been given a period of 21 days, to consider this
agreement , and a further period of seven days to revoke any execution of this
Agreement by him. To revoke this Agreement, Mastro must deliver such revocation
to MDSI in writing before expiration of the revocation period. Such revocation
shall mean that the agreement is not enforceable and never in effect. Mastro
acknowledges that, other than payments of regular base salary up to May 31,
2002, MDSI shall not be required to make any payments to Mastro contemplated by
this Agreement until the expiry of the revocation period described in this
paragraph.

21.     This Agreement is governed by the laws of the State of New York.


IN WITNESS WHEREOF the parties have executed this Agreement on the 14th day of
June, 2002.

MDSI MOBILE DATA SOLUTIONS INC.

Per:    /s/ Erik Dysthe                                      
           Authorized Signatory



3



--------------------------------------------------------------------------------



SIGNED SEALED & DELIVERED by   )       Gene Mastro in the presence of:  )       
)        )     /s/ Parviz Davalloo  )  /s/ Gene Mastro 

--------------------------------------------------------------------------------

  ) 

--------------------------------------------------------------------------------

  Witness  )  GENE MASTRO      )   





4



--------------------------------------------------------------------------------




SCHEDULE A


SPECIAL COMPENSATION PLAN – GENE MASTRO


COMMISSION SCHEDULE — TELKOM SA LIMITED (“TSA”) AND GRINTEK

The following commission schedule will apply to Mastro for customer agreements
with:

1.     TSA Supply Agreement

2.     TSA Maintenance Agreement

3.     Grintek Master Distribution Agreement for Advantex Software Licenses.

Commissions will be calculated as follows:

Date Agreement Closed Commission earned March 12 to April 27, 2002   - 5% of Net
Revenue   April 28 to May 31, 2002  - 4% of Net Revenue  June 1 to July 31,
2002  - 2% of Net Revenue  August 31 to December 31, 2002  - 1% of Net Revenue 


Subject to:

1.  

Commissions will be paid to Mastro at the later of: (a) 30 days from the date
the commission is earned and the deal is closedor (b) the end of Mastro’s
revocation period as described in the Settlement Agreement. However, no earned
commissions on TSA and Grintek will be paid to Mastro until the 30th day
following the dates such agreements are fully approved by all applicable
regulatory authorities having jurisdiction over TSA or Grintek, as the case may
be.


2.  

All signed customer agreements must meet definition of a Closed Customer
Contract (as defined below).


3.  

Net Revenue means:


i)

For Software, the value of the license fee, net of Alliance Partner/third party
contractor (eg. Grintek, Accenture) discounts, if applicable.


  ii)

For Services, the value of the Services net of Alliance Partner/third party
contractor discounts, (eg. Grintek, Accenture) fees or payments, if applicable.:


  Commissions will be calculated based on the Net Revenue for software and
services. Minimum Net Revenue on TSA must meet or exceed                       
or other Net Revenue target authorized in writing by MDSI’s CEO. The parties
agree that if MDSI’s CEO or his authorized designee agrees to accept a legally
binding contract with TSA for a Net Revenue value of less than           
           , the commissions will be paid to Mastro in accordance with the
Commission Schedule defined in Article 3 above.


 

Commission for TSA Maintenance Agreement will be calculated on the basis of 25%
of the aggregate value of the Net Revenue from the TSA Maintenance Agreement for
the number of years stated in the contact. The minimum Net Revenue for the TSA
Maintenance Agreement must meet or exceed                        per annum or
other Net Revenue target authorized in writing by MDSI’s CEO. The parties agree
that if MDSI’s CEO or his authorized designee agrees to accept a legally binding
contract with TSA for a Net Revenue value of less than                       
per annum, the commissions will be paid to Mastro in accordance with the
Commission Schedule defined in Article 3 above.


4.  

Providing that MDSI enters into a master distribution agreement with Grintek
(the “Grintek Agreement”) obligating Grintek to purchase a minimum number of
Advantex software licenses from MDSI over a three year period, then MDSI shall
pay Mastro an up-front commission based on 50% of the aggregate value of the
Grintek Agreement at the applicable commission rate described above, and in
accordance with paragraph 1 above. No additional commission payments will be
paid to Mastro until such time as payments have been received by MDSI from
Grintek that exceed the payment value to generate additional commissions above
the 50% already paid to him. In the event MDSI offsets any such payment against
monies owed by MDSI to Grintek from time to time for services, etc. such credit
or off-set will be considered to be a cash payment received by MDSI for Advantex
software licenses under Grintek Agreement and Mastro’s commissions will be
calculated as if such payment had been received by MDSI. MDSI agrees to provide
Mastro with semi-annual statements of the status of the Grintek payments for the
applicable 3-year period.



5



--------------------------------------------------------------------------------




DEFINITION OF A “CLOSED CUSTOMER CONTRACT” FOR TSA AND GRINTEK.

The commission schedule for TSA and Grintek above aligns with MDSI’s desire to
be able to publicly disclose a binding agreement in accordance with its earnings
announcement schedule for the first fiscal quarter of 2002 or by the date of its
Annual General Meeting of Shareholders. Therefore, the date of the Closed
Customer Contract will be the first date on which both MDSI and TSA (or Grintek
as the case may be) have entered into a legally binding agreement (within the
Net Revenue guidelines described above) and MDSI’s head office has evidence of
such agreements. The agreements may be subject to regulatory approval within
South Africa, (i.e., Industrial Participation, Reserve Bank of SA). Due to the
potential material nature of these agreements, MDSI may be obligated to promptly
disclose such agreements to the financial and investment community. As a result
Mastro agrees to use his reasonable best efforts to have TSA (or Grintek as the
case may be) agree to a public announcement of such agreements coincident with
the signing of the applicable legally binding agreements. If either the TSA or
Grintek agreement (as the case may be) is materially altered in order to obtain
any necessary regulatory approvals, then the earned commissions for TSA or
Grintek agreement (as the case may be) to be paid to Mastro will be calculated
based on the date such agreement is re-submitted for final regulatory approval.


COMMISSION SCHEDULE — EKABEL

Should Mastro close a legally binding agreement with eKabel on or before May 31,
2002, MDSI shall pay Mastro a commission on such sale in accordance with the
MDSI 2002 Fiscal Year Sales Executive Commission Plan. This commission earned
will be calculated based on Net Revenue for the eKabel agreement and will be
paid within 30 days within the date of the closing date. Mastro agrees to use
all reasonable efforts to maximize the amount of up-front monies that MDSI is
entitled to receive from eKabel under the existing memorandum of understanding.


OVER-RIDE COMMISSION SCHEDULE — SENIOR VICE PRESIDENT 2002

The special commission incentives set out above are exclusive to Mastro’s direct
involvement in the TSA, Grintek and eKabel accounts and supplement the 2002
Over-ride Commission schedule applicable to MDSI’s Senior Vice President
Worldwide Sales as detailed below. Any sales associated with TSA, Grintek or
eKabel which are closed on or before May 31, 2002 will be included in the
calculation of Mastro’s Over-ride commission.

Senior Vice President Worldwide
Sales

Target:
$45.0MM

Bookings          
Low                         High           Commission
           %                   $                   Cumulative $              --
  $  10,000,000   0 .250 25,000   25,000   $10,000,001   $  15,000,000   0 .250
12,500   37,500   $15,000,001   $  20,000,000   0 .500 25,000   62,500  
$20,000,001   $  25,000,000   0 .500 25,000   87,500   $25,000,001  
$  30,000,000   0 .750 37,500   125,000   $30,000,001   $  35,000,000   0 .750
37,500   162,500   $35,000,001   $  40,000,000   1 .000 50,000   212,500  
$40,000,001   $  45,000,000   1 .000 50,000   262,500   $45,000,001  
$  50,000,000   1 .000 50,000   312,500   $50,000,001   $  60,000,000   1 .250
125,000   437,500   $60,000,001   $  70,000,000   1 .500 150,000   587,500  
$70,000,001   $  80,000,000   1 .750 175,000   762,500   $80,000,001  
$  90,000,000   2 .000 200,000   962,500   $90,000,001   $100,000,000   2 .250
225,000   1,187,500   $100,000,001     2 .500        



$5.0K for each MDSI ideligo booking between
January 1, 2002 and May 31, 2002.



6

